DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/23/2020 and 08/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Drawing Objections

The drawings are objected to under 37 CFR 1.83(a) because Figure 1 fails to show the “view line 3-3” as disclosed in paragraphs 16 and 17 of applicant’s pre-grant application publication.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 10 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a clip assembly for attaching an electrical lead to a medical electrode, the clip assembly comprising:
a first jaw and an opposing second jaw joined at a pivot connection;
a first handle and an opposing second handle joined by the pivot connection, wherein rotational movement about the pivot connection of the first handle toward the second handle causes rotational movement of the first jaw away from the second Jaw; and
a receptacle disposed in the first handle for receiving the electrical lead.

Most notably, for a clip assembly for attaching an electrical lead to a medical electrode, the clip assembly, further comprising:
a shaped conductor that extends from the first handle to the first jaw, wherein at least some of the shaped conductor is exposed in the receptacle and along the first jaw;
a clamp for selectively pressing the electrical lead against the shaped conductor in the receptacle,  wherein the clamp can be manually tightened and loosened,
in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claims 11 - 16 is the prior art made of record neither shows or discloses the claim language found in claim 11, for a clip assembly for attaching an electrical lead to a medical electrode, the clip assembly comprising:
opposing jaws joined at a pivot connection; opposing handles joined by the pivot connection, wherein relative movement between the opposing handles causes opposite movement in the opposing jaws. 

Most notably, for a clip assembly for attaching an electrical lead to a medical electrode, the clip assembly, further comprising:
a receptacle disposed in one of the handles for receiving the electrical lead;
a shaped conductor that extends from the receptacle to one of the opposing jaws; and
a clamp for biasing the electrical lead against the shaped conductor within the receptacle, wherein the clamp can be manually opened and closed,
in combination with all of the other claim limitations presented, in total.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
This application is in condition for allowance except for the following formal matters:  drawing objections (as presented in paragraph 3, above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF